Citation Nr: 0014167	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
head injury to include dementia and ice pick headaches, 
currently evaluated as 30 percent disabling.  

2. Entitlement to an increased evaluation for a right 
clavicle disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  
In that decision the RO granted service connection for the 
residuals of a head injury and assigned a disability rating 
of 10 percent from August 29, 1997.  The RO also granted 
service connection for a right clavicle disability and 
assigned a disability rating of 10 percent from August 29, 
1997.  The veteran perfected an appeal of the March 1998 
decision.  

The Board notes that in a June 1998 rating action, the RO 
increased the disability evaluation for the veteran's 
residuals of a head injury to include dementia and ice pick 
headaches from a 10 percent rating to a 30 percent rating.  

In a November 1998 Statement of the Case, the RO continued a 
disability evaluation of 30 percent for the veteran's 
residuals of a head injury to include dementia and ice pick 
headaches.  The RO also continued a disability evaluation of 
10 percent for the veteran's right clavicle disability.  

The current awards are less than the maximum evaluation 
available and consequently the issues remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of an increased disability rating for a right 
clavicle disability will be discussed in the REMAND section 
of this decision.  



FINDING OF FACT

The veteran's current psychiatric symptomatology, as shown by 
most recent VA examination, is primarily manifested by 
limited short-term and long-term memory, poor visual memory, 
mildly impaired attentional ability, mildly impaired 
visuospatial skills, an intellectual ability in the low 
average range, moderate to severe depression, and moderate 
vocational difficulty with a Global Assessment Functioning 
(GAF) score of 60.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and no more, 
for the residuals of a head injury to include dementia and 
ice pick headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that in November 1974 the veteran was involved in a motor 
vehicle accident.  The veteran received ongoing treatment for 
recurrent headaches until February 1977.  

During an October 1997 VA examination, the veteran reported 
that he was involved in a truck accident while in the 
service.  He told the VA examiner that he was hospitalized 
for about eight days and that he did not have any problems 
with his head until approximately two months after the 
accident.  At that time, he developed sharp stabbing pains in 
his head while in jump school.  According to the veteran, 
these pains would last only two to three seconds and then go 
away.  He also stated that he would suffer from memory 
problems.  The veteran explained that in 1984 he began having 
problems with his headaches and at that time they were very 
brief and relatively uncommon.  

The veteran also reported to the VA psychiatrist that he had 
been alcohol and drug-free during the last five months and 
during this time he had three stabbing headaches that lasted 
three to four minutes.  According to the veteran, his 
headaches are severe at times but they pass quickly.  The 
veteran also reported having problems with his memory.  He 
complained that it is difficult for him to retain what he has 
read and he has to make lists in order to remember certain 
things.  The veteran also complained of having problems 
controlling his anger.  

Upon mental status examination, the veteran was alert and 
oriented, his short-term memory was poor and he recalled only 
one of three objects after three minutes.  He was unable to 
spell "world" backwards, but he could do serial threes 
without error.  The veteran was able to name three of the 
past five presidents.  The veteran's cranial nerves II-XII 
were normal.  Diagnoses were ice pick headaches and cognitive 
impairment of uncertain cause.  The VA examiner found that 
the veteran's headaches were most likely ice pick headaches 
and they were very brief and infrequent.  According to the VA 
examiner, the veteran had had only three headaches in the 
last five months and they did not impair his ability to 
function.  

VA Medical Center outpatient treatment records from March 
1998 show that the veteran received treatment for ice pick 
headaches, anxiety, anger, and frustration.  The veteran 
described the headaches as beginning in the left temple area.  
The veteran stated that his headaches are very sharp in 
nature and they are "like an icepick" which lasts only a 
few seconds.  He explained that these headaches are 
infrequent and occur every three to four months.  According 
to the veteran, his headaches have become more intense and 
although they still start on his left temple they travel 
horizontally and end up at his right temple.  They now last 
about four to five minutes in length of time.  He also 
reported experiencing wavy lines visually when having these 
headaches.  The veteran denied having any loss of 
consciousness, any numbness or tingling, any weakness or 
paralysis, or any warning signals or auras.  The veteran 
stated that he has these headaches on a weekly basis and they 
are often accompanied by anger episodes.  The veteran also 
reported having difficulties with concentration and memory 
although he denied having intrusive thoughts, nightmares, 
flashbacks, hypervigilance, scanning behavior, or excessive 
anxiety.  The veteran, however, did report not sleeping well 
and having an intermittent depressed mood lasting for a few 
days at a time.  

Upon mental status examination, the VA examiner observed that 
the veteran was neat and clean in appearance, he sat up 
straight in his chair, and he appeared to be very earnest.  
The veteran was very pleasant and cooperative during the 
interview and his eye contact was good.  The veteran was 
calm, his mood was good, and his affect was euthymic.  His 
speech was normal in rate, volume, and latency.  There was no 
psychomotor agitation or retardation.  Thought processes were 
circumstantial and somewhat rambling, however, he could be 
redirected, and was a relatively good historian.  The veteran 
denied suicidal or homicidal ideations.  He denied any 
psychotic thought processes and he denied auditory 
hallucinations.  The veteran did state that he had "a vision 
from God" which lasted only a few seconds and went away.  As 
to thought content, the veteran was alert and oriented times 
three.  He had a good memory for details and could quote 
multiple bible verses without any trouble.  Assessment was 
rule-out personality change secondary to head trauma, rule-
out obsessive compulsive disorder, rule-out attention deficit 
disorder, alcohol dependence in remission, cocaine dependence 
in remission, and polysubstance abuse.  It was noted that the 
veteran had a long history of headaches, a history of head 
trauma with loss of consciousness, a history of long-term 
drug and alcohol use, and a history of multiple physical 
altercations resulting in significant bodily injury.  The 
veteran was separated from his estranged wife, he was 
unemployed, suffered from financial difficulties, and was 
separated from his family.  Global Assessment Functioning 
(GAF) was 60.  

During an April 1998 VA examination, the veteran complained 
of anger dyscontrol, sleep disturbances, loss of appetite, 
and attention and memory difficulties.  He also told the VA 
psychiatrist that he finds it necessary to write down all 
information he wishes to remember and he finds it difficult 
to remember what he reads.  The veteran denied suicidal 
ideation and intention.  

Upon mental status examination, the VA examiner observed that 
the veteran's spontaneous speech was fluent with intact in 
text and grammar, there was no evidence of psychosis, he was 
cooperative and polite.  The veteran put forth good effort on 
all tasks asked of him although he became frustrated quickly 
with difficult tasks.  The veteran denied hallucinatory and 
delusional experiences.  He also denied suicidal and 
homicidal ideation.  Psychomotor behavior was normally paced.  
Memory and attention seemed limited and sparse and it was 
sometimes necessary to repeat questions for him.  The veteran 
was able to count backwards from twenty to one and repeat the 
alphabet without difficulty but he made five errors while 
completing serial threes.  When he was asked to complete 
serial threes a second time, he completed the test with one 
error, in twenty-one seconds.  As to education and 
occupational attainment, the veteran's pre-morbid level of 
intelligence was estimated to lie in the low average range.  

Attention, concentration, and memory tests show that the 
veteran fell in the above average range in relation to age 
peers reflecting intact visual tracking, set shifting, and 
visual attention.  The veteran had borderline to low-average 
range attention for auditory material and his attentional 
ability appeared variable and mildly impaired.  His 
performance on memory tests was also somewhat variable, on 
the logical memory test, he performed at the second 
percentile, in relation to age peers.  The veteran's 
immediate recall was within normal limits and he made 
numerous intrusion errors suggesting impaired memory.  It was 
also noted that the veteran had a poorly consolidated memory 
and he will learn more slowly and inefficiently than age 
peers.  The veteran's long-term recall for information gained 
through educational and cultural pursuits fell in the 
borderline to low average range.  On testing, the veteran 
exhibited poor visual memory.  

As to language testing, the veteran fell in the average range 
in relation to age peers, reflecting intact verbal fluency 
and language ability appeared grossly intact.  Testing of the 
veteran's visuospatial skills revealed mildly impaired 
constructional ability.  The veteran functioned on an 
intellectual level in the low average range in relation to 
age peers, his verbal Intelligence Quotient (IQ) score fell 
in the low average range while his performance IQ score falls 
in the average range.  The VA psychiatrist found that the 
veteran's intellectual ability fell in the low-average range, 
but the veteran's test scores were misleading given the wide 
discrepancy between his verbal and performance IQ scores.  
According to the VA psychiatrist, this discrepancy may 
reflect early learning difficulties or maybe the result of 
the head injury causing uneven performance across subtests.  

On personality testing, the veteran's performance on the 
MMPI-2 (Minnesota Multiphasic Personality Inventory-2) was 
valid.  It was noted that persons who respond as the veteran 
report numerous difficulties in several life areas.  They 
have problems with anger and depression that maybe directed 
both against themselves and others.  The VA psychiatrist 
found that individuals with this cotype are usually openly 
hostile and maybe resentful towards others.  As a result, 
individuals such as the veteran may have poor interpersonal 
relationships and maybe rejected by significant others.  They 
can also be sensitive to criticism and prone to over-
interpret innocuous comments.  

Results from the Beck Depression Inventory indicate that the 
veteran suffers from depressive symptoms of moderate 
severity, characterized by feelings of sadness, 
discouragement, failure, expectations of punishment, self-
loathing, self-criticism, and mild vegetative symptoms.  The 
VA psychiatrist diagnosed the veteran with dementia, mild to 
moderate, secondary to traumatic brain injury; polysubstance 
dependence, in early full remission; and headaches as a 
result of a traumatic brain injury.  The veteran's 
psychosocial stressors include family discord, social 
isolation, financial difficulties, and unemployment.  Global 
assessment functioning (GAF) was 60.  

After all psychological testing was conducted, the VA 
psychiatrist found that the veteran suffers from mild to 
moderate attention, short-term memory, visuospatial and 
personality difficulties are most parsimoniously attributed 
to the head injury he suffered while in service.  The VA 
psychiatrist further stated that these difficulties were not 
made better by his long-term alcohol and drug use, but the 
pattern of his difficulties is most reminiscent of those who 
have suffered a head injury rather than cognitive damage due 
to chronic substance abuse.  It was noted that the veteran 
will learn more slowly and inefficiently than those in the 
general population.  He will have trouble remembering what he 
reads and he will suffer moderate vocational difficulty when 
attempting a return to work.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected residuals of a head injury to include dementia and 
ice pick headaches.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The veteran currently has a disability rating of 30 percent.  
Under Diagnostic Code 9304 a 30 percent rating is available 
where there is a demonstration of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1999).

A 50 percent disability rating for dementia due to head 
trauma requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec.  4.130.  See 38 C.F.R. § 
4.130 (1999).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.

Purely subjective complaints, following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1999).

Under current regulations a 10 percent disability rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted for 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is warranted 
with very frequent completely prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The 30 percent rating awarded for this 
disability was made effective from the date of claim, and 
hence, there is no need to address the question of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III. Analysis

The Board has reviewed the evidence of record and finds that 
a 50 percent disability rating for the veteran's service-
connected residuals of a head injury to include dementia and 
ice-pick headaches is warranted.  During an April 1998 VA 
examination, the VA psychiatrist found that the veteran's 
memory and attention is limited and sparse, he has borderline 
to low-average attention for auditory material, his 
attentional ability appears variable and mildly impaired, and 
he has numerous intrusion errors suggesting impaired memory.  
It was noted that the veteran has a poorly consolidated 
memory, a poor visual memory, and his long-term recall for 
information fell in the borderline to average range.  The 
veteran's visuospatial skills reveal mildly impaired 
constructional ability and his intellectual ability fall in 
the low average range.  The veteran also suffers from 
moderate to severe depression.  It was also noted by the VA 
psychiatrist that the veteran will learn more slowly and 
inefficiently than others and that he will suffer moderate 
vocational difficulty when attempting a return to work.  

In accordance with Diagnostic Code 9304, a 50 percent 
disability rating for dementia due to head trauma requires 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Although during the March and April 1998 VA psychiatric 
examinations, the veteran's speech was normal in rate, 
volume, and latency, spontaneous speech was fluent, and 
language ability appeared grossly intact, his impairment of 
memory, disturbances in mood, and moderate vocational 
difficulty warrant a higher rating of 50 percent under 
Diagnostic Code 9304.  

A higher rating of 70 percent is not warranted because there 
is no medical evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.  

In addition the VA psychiatrist assigned a GAF score of 60 
during both March and April 1998 examinations, reflecting an 
evaluation of only moderate symptomatology.  Thus, the 
symptomatology based on a review of all of the medical 
evidence does not show the symptoms of severity and 
persistence to warrant a disability rating greater than 50 
percent. 

VA psychiatric examination findings from October 1997 
indicate that the veteran's ice pick headaches are very brief 
and infrequent and do not impair the veteran's ability to 
function.  However, in March 1998 VA outpatient treatment 
records show that the veteran's headaches have increased in 
severity and occurrence.  The veteran now reports that his 
headaches occur on a weekly basis.  Under Diagnostic Code 
8045 purely subjective complaints, following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
There is no medical evidence of any disability such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, or 
of multi- infarct dementia.  Under these provisions, a rating 
in excess of 10 percent is specifically prohibited under 
Diagnostic Code 8045.  

The Board finds, therefore, that the evidence supports a 50 
percent disability rating for the residuals of a head injury 
to include dementia and ice pick headaches. ). 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (1999).


ORDER

An increased evaluation of 50 percent for residuals of a head 
injury to include dementia and ice pick headaches is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits for a right clavicle disability is 
well-grounded, meaning plausible, and based on a review of 
the file, there is a further VA duty to assist him in 
developing the facts pertinent to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).  

In the instant case, it is noted that the veteran was last 
afforded VA examination with regard to this service-connected 
disability in October 1997, over 2 years ago, and that 
medical evidence submitted since that time is inadequate for 
the purpose of determining the nature and severity of his 
right clavicle disability.  See Proscelle, supra. (where an 
appellant claims a condition is worse than when "originally 
rated," and the available evidence is "too old" for an 
adequate evaluation of the appellant's current condition, 
VA's duty to assist includes providing a new examination).

The Board observes that in evaluating increased rating claims 
for musculoskeletal disabilities, the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities.  The October 1997 VA examination is 
inadequate because the examiner failed to provide a full 
description of the effects of the right clavicle disability 
upon the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the right clavicle was used repeatedly over a period of 
time, loss of range of motion portrayed in terms of the 
degrees of additional range of motion loss due to pain on use 
or during flare-ups.  If a diagnosis is not supported by the 
finding on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (1999).

The Court has held that the duty to assist includes the duty 
to obtain thorough and contemporaneous VA examinations, 
including examinations by specialists when indicated.  Hyder 
v. Derwinski, 1 Vet. App. 221; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Board finds that the veteran should be 
afforded a VA orthopedic examination for the purpose of 
determining the nature and severity of his service-connected 
right clavicle disability prior to appellate disposition of 
this appeal.

Also in regard to the claim for increased (compensable) 
evaluations for the service connected right clavicle 
disability, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson, supra.  In this case, as the rating action 
appealed from was the initial grant of service connection for 
the veteran's collar bone disability, the RO should consider 
the proper evaluation to be assigned for the veteran's 
service connected disability pursuant to the Court's holding 
in Fenderson,supra.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his right clavicle 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to determine the current nature 
and extent of his service-connected 
residuals of a fracture of the right 
clavicle.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to examination of the 
veteran.  X-rays, laboratory test and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The examiner must provide a 
thorough description of the veteran's 
service-connected right clavicle 
disability, including complete ranges of 
motion studies and neurologic pathology.  
The examiner must also render objective 
clinical findings concerning the severity 
of the veteran's service-connected right 
clavicle disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
comment on the effect that the veteran's 
fracture of the right clavicle has on his 
ordinary activity, as well as his ability 
to procure and maintain employment.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.  

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  The RO 
must provide a complete rationale for its 
decision and since the veteran appealed 
an initial assignment of a disability 
rating, the RO must also specifically 
address whether the veteran is entitled 
to a staged rating.  Fenderson, supra.

5.  If the determination remains adverse 
to the veteran in any way, he should be 
furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and reasons and 
bases for the decision reached.  In 
addition, the supplemental statement of 
the case should include whether the 
veteran's claim seeking entitlement to 
increased evaluation for a right 
clavicle disability should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
A. BRYANT
	Member, Board of Veterans' Appeals

 

